Citation Nr: 1046000	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  10-39 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private 
medical services provided to the Veteran at Florida Hospital 
Flagler on May 5, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2010 letter decision of the Department of 
Veterans Affairs (VA), VA Medical Center in Gainesville, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Veteran's claim unfortunately must be 
remanded.  The Board sincerely regrets the delay this will cause, 
but adjudication cannot proceed without further development.

The Veteran requested a Travel Board hearing in her August 2010 
substantive appeal on a VA Form 9.  After noting that there was 
no indication that this request had been withdrawn, her 
representative submitted a Motion to Remand for Travel Board 
Hearing in October 2010.

Upon review of the claims file and Veterans Health Administration 
(VHA) file, the Board finds that no Travel Board hearing ever was 
scheduled in this case.  The Board further finds, as did the 
Veteran's representative, that there is no indication that the 
Veteran has withdrawn her request for such a hearing.  A remand 
accordingly is warranted, as the Regional Office schedules Travel 
Board hearings.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Travel Board hearing 
regarding this matter at the earliest 
available opportunity.  Notification of 
the date and time of the hearing shall be 
sent to the Veteran at her latest address 
of record as well as to her 
representative.

2.  After the hearing, or after the 
Veteran's failure to appear for the 
hearing, the claims file and VHA file 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


